DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reopening of Prosecution
It is noted that finality of the previous office action, mailed 7/16/2021, has been withdrawn in view of Applicant’s objection that not all of the claims were addressed at that time. Please refer to the interview summary mailed 10/29/2021. As such, this office action constitutes a reply to the amended claim set and remarks submitted on 9/14/2021.

Response to Amendments / Status of Claims
An amendment, filed 9/14/2021, is acknowledged. Claims 1, 5, 10, and 18 are amended. Claims 10 – 20 remain withdrawn; Applicant timely traversed the restriction (election) requirement in the reply filed on 12/18/2020. The traversal was not found to be persuasive as detailed in the non-final rejection mailed 2/8/2021. Thus, claims 1 – 9 are currently pending in the application and under consideration for this office action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:


Claim 6 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 6, the claim recites “wherein heat treating the metal article in the molten salt bath” on lines 1-2. However, claim 5, from which claim 6 depends upon, recites “heat treating the metal article in a second molten salt bath”. Thus, it is unclear if claim 6 refers to the first, original molten salt bath, or the second molten salt bath used for the heat treating step as claimed in claim 5. For the purpose of compact prosecution, the Examiner has interpreted claim 6 as referring to the heat treating of the metal article in the second molten salt bath. 
To overcome the rejection, the Examiner respectfully recommends Applicant amend claim 6 to read “wherein heat treating the metal article in the second molten salt bath” on lines 1-2.






The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 9 rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Regarding claim 9, the claim recites “wherein the pressure-driven grain changes include grain boundary realignment”. However, claim 1, form which claim 9 depends, recites “wherein force applied to the first portion of the surface… and force applied to the second portion of the surface… causes pressure-driven grain changes in the metal article that… realign grain boundaries to be roughly parallel to the surface”. Thus, claim 1 already requires grain boundary realignment, and claim 9 consequently fails to further limit the subject matter of the claim from which it depends.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 – 2 and 7 – 9 are rejected under 35 U.S.C. 103 as being unpatentable over US 2001/0023722 (“Barone”) in view of US 2011/0317510 (“Benjamin”) and US 5178692 (“Panchanathan”).
Regarding claim 1, Barone teaches a method for producing light alloy castings wherein the solution heat-treatment step is performed at least partially in hot isostatic pressing conditions, wherein a casting may be placed in a first container containing a bath of fused salts, and pressure is applied to the bath directly (Abstract; [0015]).
Barone further teaches that the heat-treatment cycle comprises a solution heat-treatment step at a temperature high enough to put into solution the phases precipitated out during solidification. Barone teaches that this temperature is 65 to 80% of the fusion (melting) temperature of processed aluminum alloys ([0017]). As such, the solutionizing temperature as taught by Barone is below the melting temperature.
Barone teaches that the molten salt is pressurized through use of a piston which may move forward into the bath of molten salt so as to reduce the volume of the salt ([0025]; Fig, #3). The Examiner notes that the Merriam-Webster definition of “pump” is “a device that raises, transfers, delivers, or compresses fluids or that attenuates gases especially by suction or pressure or both”. The Examiner notes that the piston of Barone is shown to reduce the volume of the molten salt bath, i.e. compress it. As such, it meets the definition of being a pump.
Barone does not explicitly teach that the metal article is coupled to a mold, such that during treatment, molten salt directly contacts a first portion of a surface of the metal article, while a second portion of the surface of the metal article is coupled to the mold.
Benjamin teaches a method for restoring metallic extrusion processing elements ([0002]). Benjamin teaches that prior to HIP treatment, a core is inserted within a central opening of a worn 
It would have been obvious to an ordinarily skilled artisan to incorporate the teachings of Benjamin and insert a core within a central opening of a metal article to be HIP solution heat treated by the method of Barone. Use of a core may reduce the amount of material needed to form the outer section of a component part.
The Examiner notes that the use of a core in this way is equivalent to use of a mold which is coupled to a second portion of the surface of the metal article. For example, in Fig. 3 of Applicant’s as-filed disclosure, mold 148 is shown to fill a central opening of the metal article 104.
Barone does not explicitly teach that force applied to the first portion of the surface by the molten salt and force applied to the second portion of the surface by the mold causes pressure-driven grain changes in the metal article that realign grain boundaries to be roughly parallel to the surface of the metal article. 
Panchanathan teaches examples of magnetically anisotropic particles based on neodymium and/or praseodymium, iron, and boron (2: 6-10). Panchanathan teaches that the particles may be consolidated and deformed by, for example, hot isostatic pressing (8: 1-7). Panchanathan teaches that due to the deformation from HIP, the grains are deformed so that they are aligned with their major dimensions in the direction of the flow of the deformed material – usually perpendicular to the force applied for hot working (8: 9-12). 
The Examiner notes that the HIP treatment taught by Barone, as well as is conventionally known in the art, acts equally on all sides of a treated article. As such, the direction of the force 
Further, it is noted that Barone does indeed teach that the reduction in porosity of the cast article is achieved by the method ([0021]). An ordinarily skilled artisan would appreciate that a reduction in porosity necessitates an increase in density of the metal article, as closed pores, which previously contributed zero to mass of the metal article, are now filled by the metal article itself, having mass. Put another way, the overall dimensional volume of the metal article would decrease at least marginally, while overall mass remains the same. As density is the ratio of mass to volume, density would increase due to the decrease in dimensional volume.
Regarding claim 2, Barone teaches a quenching step after initial LHIP solution heat treatment of the metal article (Abstract, L 6-7; [0006]). Such a teaching satisfies the claimed limitation of disposing at least the portion of the metal article in a quench medium.
Regarding claim 7, Barone teaches that before the hot isostatic pressing conditions are placed on the metal article, the article was cast in a foundry (Abstract). As such, the metal article was fabricated by a casting process.
Regarding claim 9, as previously discussed in the rejection of claim 1, the combined teachings of Barone and Panchanathan would suggest to an ordinarily skilled artisan that the HIP .

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over US 2001/0023722 (“Barone”) in view of US 2011/0317510 (“Benjamin”) and US 5178692 (“Panchanathan”) as applied to claim 1, and evidenced by US 3078191 (“Maeda”).
Regarding claim 8, Barone teaches that the hot isostatic pressing step constitutes at least part of a solution heat treatment of the metal article ([0013]). Barone teaches that the temperature for this step is typically between 470°C and 540°C, or about 65 to 80% of the fusion (melting) temperature of processed aluminum alloys ([0017]). Such a temperature range would be expected by an ordinarily skilled artisan to fall above the recrystallization temperature of most aluminum alloys. For example, it is known that a recrystallization temperature range of high purity aluminum alloys falls between 250 to 350°C (Maeda – 1: 20-22).

Claims 3 – 4 are rejected under 35 U.S.C. 103 as being unpatentable over US 2001/0023722 (“Barone”) in view of US 2011/0317510 (“Benjamin”) and US 5178692 (“Panchanathan”) as applied to claim 2, and further in view of US 2015/0107719 (“Noh”) and US 5681407 (“Yu”; of record).
Regarding claim 3, Barone in view of Benjamin and Panchanathan does not explicitly teach extracting the molten salt form the pressure vessel prior to quenching.
Noh teaches a method for partial surface heat treatment of a metal article in a salt bath (Abstract). Noh teaches that after completion of a heat treatment, the salt may be removed and cooling may be implemented ([0095]).

Modified Barone does not explicitly teach introducing the quench medium into the pressure vessel for quenching. It is noted that a quenching step itself is taught by Barone, as previously discussed (Abstract, L 6-7; [0006]).
Yu teaches a method of quenching a metal object, via introduction of a quench medium (Abstract). Yu teaches that the method of quenching is done in a vessel (Fig. 4, #62) that contains spray heads for distributing liquid coolant from a conduit (12: 20-24; Fig. 4, #60, #74, #42, #28). Yu's teaching on quenching in a vessel is compatible with the modified method of Barone, as both teach quenching steps. Further, Yu teaches that the quenching method and equipment taught enable the rate of cooling to vary during quenching (7: 7-13), which has a pronounced effect of the amount of residual stress and final mechanical properties of obtained products (5: 41-43). For example, a gradual rate of cooling during the first phase of cooling may be imparted to lower the amount of residual stress imparted onto a workpiece (5: 53-65), a rapid rate of cooling during the second phase of cooling may be imparted to develop mechanical properties of the workpiece while in the 
It would have been obvious to an ordinarily skilled artisan to incorporate the teachings of Yu into Barone and cool the metal article by the spray heat and conduit means and methodology as taught by Yu. In doing so, the rate of cooling during quenching may be controlled so as to impart desired levels of residual stresses and mechanical properties onto the metal article.
Regarding claim 4, Yu teaches venting, from the pressure vessel, gasses released by the quenching medium (Fig. 4). Fig. 4 of Yu depicts an embodiment of the invention, which includes a vessel which is an open tank (11: 47-49; Fig. 4, #62). The Examiner notes that given the broadest reasonable interpretation of the claim limitations, the open tank as taught by Yu reads on the claim, as an open tank would naturally vent the gases released by the quench medium (Abstract, L 9-10).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over US 2001/0023722 (“Barone”) in view of US 2011/0317510 (“Benjamin”) and US 5178692 (“Panchanathan”) as applied to claim 2, and further in view of US 2013/0269843 (“Wüst”).
Regarding claim 5, Barone does not explicitly teach, after quenching, heat treating the metal article in a second molten salt bath at a pressure less than the forging pressure. It is noted that Barone does teach that after quenching, heat treatment such as ageing may be conducted ([0007]). Barone is silent as to any specific parameters of this ageing step, however.
Wüst teaches a method for heat treating cast components made of Al-based alloys ([0002]). Wüst teaches that an age-hardening heat treatment step may be replaced by heat treatment in a salt bath at 160-280°C for approximately 10 minutes ([0030]). Further, Wüst teaches that the use of 
It would have been obvious to an ordinarily skilled artisan to incorporate the teachings of Wüst into Barone, and utilize a second molten salt bath for the ageing heat treatment taught by Barone. Use of salt baths for heat treatment processes enables a quick and energy efficient process, while also minimizing warpage of the cast components to the greatest possible extent.
Moreover, it is noted that Wüst does not make a positive recitation of a pressure component above atmospheric pressure in the age-hardening heat treatment method step. Therefore, it would have been expected that standard pressure would be used, and as such, the method is taken as being performed at atmospheric pressure. As such, the limitation of the heat treatment in a second molten salt bath being done at a pressure less than the forging pressure is met by the prior art.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over US 2001/0023722 (“Barone”) in view of US 2011/0317510 (“Benjamin”), US 5178692 (“Panchanathan”), and US 2013/0269843 (“Wüst”) as applied to claim 5, and further in view of US 5681407 (“Yu”; of record).
Regarding claim 6, Barone in view of Benjamin, Panchanathan, and Wüst does not explicitly teach that molten salt is introduced into the pressure vessel for the step of heat treating the metal article. Rather, it is only known that a second molten salt bath for the heat treatment is desired. However, it is noted that the use of a single vessel for housing of two separate salt baths, rather than use of separate vessels for each salt bath, is an example of making integral. The use of a single vessel for two salt baths instead of separate vessels for each would be merely a matter of 
Barone in view of Benjamin, Panchanathan, and Wüst does not explicitly teach extracting the quench medium from the pressure vessel.
Yu teaches a method of quenching a metal object, via introduction of a quench medium (Abstract). Yu teaches a pump (Fig. 4, #72) attached to the vessel via an exit port (Fig. 4, #66), as well as an overflow port (Fig. 4, #68), wherein cooling fluid may be removed from the tank via both the exit port and overflow port (11: 49-52). Yu’s teaching on quenching in a vessel is compatible with the modified method of Barone, as both teach quenching steps.
The rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art (MPEP 2143 I A). In this case, one of ordinary skill in the art could have combined the use of vessel exit and overflow ports as taught by Yu to remove cooling fluid from the pressure vessel of Barone. Such a combination would have predictably resulted in a vessel wherein cooling fluid may be removed.

Response to Arguments
Applicant’s remarks filed 9/14/2021 are acknowledged and have been fully considered. Applicant has argued that the grounds of rejection presented in the final rejection mailed 7/16/2021 are inadequate in disclosing the limitations of independent claim 1. The Examiner has hereby withdrawn all prior art rejections made in the final rejection mailed 7/16/2021. However, upon 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 3977911 (“Takase”) – a method for toughening cast metallic material by pressurizing the cast piece in a heated salt bath
US 2003/0075248 (“Kato”) – a method for reducing blow holes existing in a light alloy casting through molten salt HIP treatment
US 2004/0221932 (“Manabe”) – a method for reforming Al alloy castings by subjecting the casting to a high temperature/high pressure treatment 
US 2011/0120599 (“Larker”) – a method for austempering at least one part of a workpiece where at least one but possibly all processing steps are carried out under HIP conditions

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN C ANDERSON whose telephone number is (571)272-2842.  The examiner can normally be reached on M-Th 8:30 AM - 6:30 PM EST/EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEITH WALKER can be reached on (571) 272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/B.C.A./Examiner, Art Unit 1735

/KEITH WALKER/Supervisory Patent Examiner, Art Unit 1735